                 Case 21-01069-PDR          Doc 40      Filed 08/19/21      Page 1 of 3

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    Fort Lauderdale Division
                                     www.flsb.uscourts.gov

 In re:                                                  Case No. 18-23930-BKC-PDR

 EMMA BUMSHTEYN,                                         Chapter 7

       Debtor.
 ___________________________________/

 KENNETH A. WELT, Chapter 7 Trustee,                     Adv. Case No. 21-01069-PDR

           Plaintiff,
 vs.

 EMMA BUMSHTEYN and YEVGENIYA
 BUMSHTEYN, both Individually and as Trustee
 of the Bumshteyn Family Irrevocable Inter
 Vivos Trust,

       Defendants.
 ____________________________________/

       PLAINTIFF’S RENEWED MOTION TO STRIKE DEMAND FOR JURY TRIAL
                        AND AFFIRMATIVE DEFENSES

          Plaintiff, Kenneth A. Welt, Chapter 7 Trustee (the “Plaintiff”), by counsel, pursuant to this

Court’s Order Setting Status Conference and Establishing Procedures and Deadlines [ECF No. 3]

(the “Order Setting Deadlines”) and Order Reserving Ruling on Motion to Strike and Motion to

Transfer and Setting Further Deadlines [ECF No. 31] (the “Order Reserving Ruling”), requests the

Court enter an order: (a) striking the Defendants’ demand for a jury trial, as set forth in the Answer

of Emma Bumshteyn and Yevgeniya Bumshteyn (Trial by Jury Demanded) [ECF No. 39] (the

“Answer”); (b) striking the footnote in the Answer, indicating that Defendant Yevgeniya

Bumshteyn does not submit or consent to the jurisdiction of this Court; (c) striking Affirmative

Defense No. 2 (Lack of Jurisdiction); and (d) striking Affirmative Defense No. 4 (Plaintiff Lacks

Standing), and in support thereof, states as follows:

          1.      On April 26, 2021, the Plaintiff filed his original Motion to Strike Demand for Jury


                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
                 Case 21-01069-PDR              Doc 40      Filed 08/19/21        Page 2 of 3
                                                                                                       Page 2 of 3

Trial and Affirmative Defenses [ECF No. 8] (the “Original Motion to Strike”).

        2.       The hearing on the Original Motion to Strike took place on July 1, 2021 at 1:30

p.m. [ECF No. 26] (the “July 1st Hearing”). At the July 1st Hearing, it was contemplated that the

Court would reserve ruling on the Original Motion to Strike, to allow the Plaintiff to file an

Amended Complaint, for the Defendants to respond to same, and for the Plaintiff to renew his

Original Motion to Strike thereafter.

        3.       The Order Reserving Ruling, which was entered as a result of the July 1st Hearing,

instructed the Plaintiff to file an Amended Complaint on or before July 8, 2021 and instructed the

Defendants to file a responsive pleading to the Amended Complaint on or before July 22, 2021.

        4.       The Plaintiff filed his Amended Complaint on July 8, 2021 [ECF No. 30].

        5.       The Defendants filed their Answer on August 5, 2021 [ECF No. 39] 1.

        6.       The Order Reserving Ruling also stated that “[t]he Plaintiff shall have 14 days after

the filing of the [Answer] to file a Renewed Motion to Strike, which may incorporate the original

Motion to Strike by reference and include supplemental briefing.”

        7.       The Plaintiff incorporates the Original Motion to Strike by reference herein, in its

entirety.

        8.       The Defendants’ Answer does not raise any additional issues that would otherwise

affect the arguments set forth in the Original Motion to Strike or the Plaintiff’s Reply to

Defendant’s Response to Motion to Strike Demand for Jury Trial and Affirmative Defenses [ECF

No. 25], which is also incorporated herein by reference.

        9.       As such, the Plaintiff stands on these pleadings, as they now relate to the Answer

to the Amended Complaint.




        1
          The Defendants requested an extension of time to file their Answer, to August 5, 2021 [ECF No. 36], which
was granted on an agreed basis [ECF No. 37].

                                   ________________________
                               Leiderman Shelomith Alexander + Somodevilla, PLLC
                                            Miami | Fort Lauderdale
               Case 21-01069-PDR           Doc 40      Filed 08/19/21      Page 3 of 3
                                                                                              Page 3 of 3

        WHEREFORE, the Plaintiff respectfully requests the Court enter an order: (a) striking the

Defendants’ demand for a jury trial in the Defendants’ Answer; (b) striking the footnote in the

Answer, indicating that Defendant Yevgeniya Bumshteyn does not submit or consent to the

jurisdiction of this Court; (c) striking Affirmative Defense No. 2 (Lack of Jurisdiction); (d) striking

Affirmative Defense No. 4 (Plaintiff Lacks Standing); and (e) granting such other and further relief

as the Court deems just and proper.

       Dated: August 19, 2021                           LEIDERMAN SHELOMITH
                                                        ALEXANDER + SOMODEVILLA, PLLC
                                                        Attorneys for the Plaintiff
                                                        2699 Stirling Road, Suite C401
                                                        Ft. Lauderdale, Florida 33312
                                                        Telephone: (954) 920-5355
                                                        Facsimile: (954) 920-5371

                                                        By:_________/s/______________
                                                              ZACH B. SHELOMITH
                                                              Florida Bar No. 0122548
                                                              zbs@lsaslaw.com

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing motion was served on
August 19, 2021 to all parties on the list to receive e-mail notice/service for this case, via the Notice
of Electronic Filing (which is incorporated herein by reference).

                                                        By:_________/s/________________
                                                              Zach B. Shelomith




                               ________________________
                            Leiderman Shelomith Alexander + Somodevilla, PLLC
                                         Miami | Fort Lauderdale
